Citation Nr: 1750623	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 1, 2010.

2.  Propriety of a reduction from a 70 percent rating to a 40 percent rating for bilateral hearing loss, effective February 1, 2010.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from March 1964 to September 1964 and on active duty from December 1968 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The November 2009 rating decision reduced the rating for the Veteran's bilateral hearing loss disability from 70 percent to 10 percent, effective February 1, 2010.  During the pendency of the appeal, the rating was increased to 40 percent, effective February 1, 2010, in an August 2012 Decision Review Officer decision.

In a July 2011 Board decision, the Board in part denied entitlement to TDIU prior to February 1, 2010, and remanded TDIU from February 1, 2010. 

By March 2015 decision, the Board determined that the reduction of the rating for the Veteran's bilateral hearing loss from 70 percent to 40 percent was proper and remanded the entitlement to a TDIU from February 1, 2010 claim.  

The Veteran appealed the March 2015 decision on the reduction issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion of the parties and remanded the matter to the Board for action in compliance with the joint motion.

In September 2015, the Board again determined that the reduction of the rating for the Veteran's bilateral hearing loss from 70 percent to 40 percent was proper and remanded the entitlement to a TDIU from February 1, 2010 claim.  

Entitlement to TDIU from February 1, 2010 was remanded by the Board in September 2016 for referral for extraschedular consideration and is again before the Board.

By February 2017 Memorandum Decision, CAVC set aside the portion of the September 2015 Board decision that found the reduction of the 70 percent bilateral hearing loss evaluation proper, and remanded the issue to the Board for readjudication.


FINDINGS OF FACT

1. At the time of the effective date of reduction, February 1, 2010, the 70-percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.

2. At the time of the November 2009 rating decision reducing the rating for the Veteran's bilateral hearing loss to 10 percent, the evidence showed that the hearing impairment had improved under the ordinary conditions of life.

3.  During the pendency of the appeal, the rating was increased to 40 percent, effective February 1, 2010, in an August 2012 Decision Review Officer decision, based on the results of a later examination showing that the criteria for a 40 percent rating were met.

4.  The Veteran is not unable to secure or follow a substantially gainful occupation from February 1, 2010 to present due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The rating for the service-connected bilateral hearing loss was properly reduced from 70 percent to 40 percent, effective February 1, 2010.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for entitlement to total disability rating based on individual unemployability due to service-connected disability for extraschedular consideration from February 1, 2010 to present have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  See the April 2010, May and September 2006 VCAA letters comply with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, several VA examinations were conducted as to the Veteran's service-connected disabilities.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to rating reduction of hearing loss and TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating Reduction for Hearing Loss

There are certain procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.  38 C.F.R. § 105 (e).  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e).

A June 2009 rating decision proposed to decrease the rating for the bilateral hearing loss from 70 percent to 10 percent.  An RO letter, also dated in June 2009, notified the Veteran of the proposed reduction and fully explained the procedure and the Veteran's rights, to include the type evidence he could submit to show the rating should not be reduced, and that he was entitled to request a personal hearing.  The Veteran did not respond to the letter.  A November 2009 rating decision effectuated the reduction.  This was more than 60 days after the Veteran was notified of the proposed reduction. 

The Board finds that the RO complied with the procedural requirements for rating reductions.  38 C.F.R. §3.105 (e).  Thus, the Board may address the merits of the issue.

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413   (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13  to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2  and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  38 C.F.R. § 3.344 (c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown, 5 Vet. App. at 420.  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); 38. C.F.R. 4.2 (2016) (directing that "[e]ach disability must be considered from the point of view of the veteran working or seeking work"); 38 C.F.R. § 4.10 (2016) (stating that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment").  

38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344 (c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Here, the 70-percent rating for bilateral hearing loss was in effect from April 12, 2006, to February 1, 2010, less than 5 years.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  A Roman numeral designation will also be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b).

By way of history, a January 1992 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective in March 1991.  The Veteran applied for an increased rating in August 2004, and an examination was arranged.

The September 2004 VA fee-basis examination report reflects that the Veteran was not under any treatment at the time of the examination.  He reported difficulty following most conversations and he had to ask people to repeat themselves.  He had not lost any time from work as a result of the disability.  Audiometric testing revealed pure tones for the right ear as follows: 1000 Hertz (Hz), 25 decibels (db); 2000 Hz, 50 db; 3000 Hz, 85 db; and, 4000 Hz 90 db, for an average of 62.5 db.  The left ear manifested as: 1000 Hz, 30 decibels (db); 2000 Hz, 45 db; 3000 Hz, 75 db; and, 4000 Hz 75 db, for an average of 56.25 db.  Speech recognition was 80 percent in the right ear and 74 percent in the left.  These results equate to Roman numeral Level  IV in the right ear and at Level V in the left ear.  38 C.F.R. § 4.85, Table VI.   An exceptional pattern of hearing loss was not manifested in either ear.  See 38 C.F.R. § 4.86.  Levels IV and V intersect at the 10 percent level.  
38 C.F.R. § 4.85, Table VII.

Upon receipt of the above examination report, an October 2004 rating decision increased the rating from noncompensable to 10 percent, effective in August 2004.

In April 2006, the Veteran applied for an increased rating.  In support of his claim, he also submitted the record of a private audiometric examination that indicates his hearing loss had increased in severity.  

At his June 2006 VA fee-basis examination, the Veteran's spouse reported that the TV had to be very loud in order for him to hear it.  The Veteran reported difficulty hearing and understanding speech in a variety of different communications settings.  The Veteran was not wearing his hearing aid.  Audiometric testing revealed pure tones for the right ear as follows: 1000 Hz, 95 decibels (db); 2000 Hz, 95 db; 3000 Hz, 105 db; and, 4000 Hz 110 db, for an average of 101 db.  The left ear manifested as: 1000 Hz, 85 decibels (db); 2000 Hz, 90 db; 3000 Hz, 95 db; and, 4000 Hz 100 db, for an average of 93 db.  Speech recognition was 56 percent in the right ear and 64 percent in the left.  As reflected in the findings, both ears manifested an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (a).

The pure tone average for each ear reflects that the more favorable Level for each ear is obtained via Table VIA, which was Roman Level X for the right ear and Level IX for the left.  If Table VI were used, it would be Level IX for the right, and Level VIII for the left.  Levels X and IX intersect at the 70 percent level.  38 C.F.R. § 4.85, Table VII.

Upon receipt of the above examination report, a June 2006 rating decision increased the rating from 10 percent to 70 percent, effective in April 2006. 

In August 2006, the Veteran applied for a TDIU, which the RO treated as a claim for an increased rating for all disabilities.  At that time, the Veteran reported that his hearing loss affected him in employment as he could not understand where to go or what to do.  He put materials on the wrong job due to the hearing loss.  A September 2006 rating decision continued the 70-percent rating for the hearing loss.

In December 2007, the Veteran wrote that he had trouble understanding what his employer would tell him most of the time.  The employer would get upset with the Veteran when he would ask the employer to repeat things.  The Veteran would end up taking material to the wrong job site. 

Another VA examination was conducted in January 2009.  Audiometric testing at that examination revealed pure tones for the right ear as follows: 1000 Hz, 75 decibels (db); 2000 Hz, 85 db; 3000 Hz, 100 db; and, 4000 Hz 105 db, for an average of 91 db. The left ear manifested as: 1000 Hz, 50 decibels (db); 2000 Hz, 75 db; 3000 Hz, 85 db; and, 4000 Hz 95 db, for an average of 76 db.  Speech recognition was 88 percent in the right ear, and 92 percent in the left.  The examiner noted that the results were valid for rating purposes.  The Veteran explained his main impairment as difficulty communicating.  He reported difficulty understanding speech in quiet and noise.  The Veteran reported he did not experience any functional impairment due to the condition.  The examiner determined that the functional impact of the hearing loss and tinnitus was difficulty communicating.  The examiner opined that the Veteran would have improved communication with hearing aids.  The effect on the Veteran's activities of daily living was difficulty communicating.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (a).  Hence, the more favorable Level, IX, is found in Table VIA, versus Level IV if Table VI is used.  The left ear manifested at Level II.  Roman numeral Levels IX and II intersect at the 10-percent rate in Table VII.  38 C.F.R. § 4.85, DC 6100.

Upon May 2009 examination, pure tones for the right ear were as follows: 1000 Hz, 75 decibels (db); 2000 Hz, 75 db; 3000 Hz, 95 db; and, 4000 Hz 100 db, for an average of 86.25 db.  The left ear manifested as: 1000 Hz, 30 decibels (db); 2000 Hz, 65 db; 3000 Hz, 80 db; and, 4000 Hz 80 db, for an average of 63.75 db.  Speech recognition was 84 percent in the right ear and 92 percent in the left.  The Veteran reported the main impact of his hearing impairment as difficulty following instructions.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (a).  Hence, the more favorable Level, VIII, is found in Table VIA, versus Level IV if Table VI is used.  The left ear manifested at Level II.  Roman numeral Levels VIII and II intersect at the 10-percent rate in Table VII.  38 C.F.R. § 4.85, DC 6100.  The examiner opined that the hearing loss would impact the Veteran's occupational activities due to difficulty following instructions and hearing difficulty.  There were no effects on the Veteran's activities of daily living.  It was the examiner's opinion that the Veteran was employable with the use of hearing aids.  During the evaluation, the Veteran was able to communicate with the examiner at normal conversation levels as long as they were in a quiet environment and facing each other.  He concluded that hearing aids would improve the Veteran's ability to communicate in many other environments as well. 

A November 2009 statement from an employer indicated the employer's opinion that the Veteran likely did not qualify under safety regulations for long-haul truck driving due to his hearing loss.  

Lay statements were received from the Veteran's friend and employer.  They indicate that it was difficult to carry on a conversation with the Veteran due to the hearing loss.  The Veteran's spouse submitted a statement indicating that it was difficult to communicate with the Veteran. 

As noted in the earlier discussion of the RO's compliance with the due process requirements, a June 2009 rating decision proposed to reduce the hearing loss rating from 70 to 10 percent.  A November 2009 rating decision effected the reduction, effective February 1, 2010.

The procedural steps taken after the reduction were noted above, and they are incorporated here by reference.  While the case was remanded for issuance of the statement of the case, another examination was conducted.

The September 2011 VA examination report reflects pure tones for the right ear as follows: 1000 Hz, 65 decibels (db); 2000 Hz, 90 db; 3000 Hz, 105 db; and, 4000 Hz 105 db, for an average of 91 db.  The left ear manifested as: 1000 Hz, 45 decibels (db); 2000 Hz, 80 db; 3000 Hz, 95 db; and, 4000 Hz 90 db, for an average of 78 db.  Speech recognition was 72 percent in the right ear, and 76 percent in the left.  The examiner noted that the results were valid for rating purposes.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86 (a).  The examination report reflects that the Veteran reported the impact of his hearing loss was that he had communication difficulties in all listening environments, especially in group situations.  Lay statements from his wife and two friends reflect their observation of the same impact.  The pure tone average for the right ear reflects that the more favorable Level for that ear is Table VIA, which was Roman Level IX for the right ear, versus Level VIII if Table VI is used.  The left ear manifested at Level V in Table VI. Levels IX and V intersect at the 40-percent level.  38 C.F.R. § 4.85, Table VII.  An August 2012 rating decision assigned a 40-percent rating, effective February 1, 2010.

A November 2015 VA examiner stated that decreased word recognition scores noted from 2009 to 2011 did not change the May 2009 VA examiner's opinion that the Veteran remains employable with and without the use of hearing aids.

In a May 2017 Affidavit, the Veteran indicated that he has not worked since 1995 when he left his job as a trucker.  The Veteran stated that due to his hearing loss, he could not hear honking cars or radio alerts, and his hearing loss once caused him to hit a car with his truck.  He stated that he lost his commercial driver's license in 1995, in part, because he could not pass the hearing test portion of the physical.  He stated that he attempted to continue working after losing his commercial driver's license, but businesses would not hire him due to the liability concerns.  He stated that he has consistent difficulty interacting and communicating because of his difficulty hearing.  He stated that he does not wear hearing aids because he does not believe that they can truly help.  He stated that he is unable to sleep due to constant tinnitus.

The Veteran's representative has asserted that the due process requirements have not been complied with, essentially because the September 2011 examination was not as thorough as the September 2006 examination on which the 70-percent rating was based.  The representative asserts that the examiner at the September 2011 examination did not explain why there was a difference in results between the 2006 examination.  It was also contended that the case should be remanded because the September 2011 examination report does not reflect a notation that the testing was done without hearing aids, as required by regulation.  The Board rejects both arguments.

Concerning the first contention, as noted in the legal standards for assessing hearing loss disability, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hence, there is no factual basis for a remand to obtain an explanation.  There is no evidence of an equipment malfunction, etc.  The primary requirement imposed on the examiner was to assess whether the results were valid for rating purposes, which the examination report reflects was done.

The second assertion is disposed of by the presumption of regularity.  The Court has held that the presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the September 2011 audio examination.  The instructions contained in the September 2011 Disability Benefits Questionnaire (DBQ) specifically instruct the examiner that audio examination was to be conducted without the use of hearing aids.  In order to overcome the presumption of regularity and shift the burden to VA to explain the results of VA medical examination reports, a veteran must submit "clear evidence" indicating that a VA examiner erred in performing a VA medical examination.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA audio examiner complied with the instructions in the DBQ.

As noted previously, the September 2011 examination applied the same standards as the June 2006 examination on which the 70-percent rating was based.  The findings at the September 2011 examination, however, warrant only a 40-percent disability rating.  The scores noted by the examiner were in fact a comparison of the 2009 audiometric examination against those of an earlier examination.  The Board notes that the private 2009 examination the Veteran submitted in support of his claim for an increased rating reflects an audiogram that also approximates a 40-percent rating.  The Board does not make that finding definitively, however, as there is no indication of the source the private audiologist used for the word recognition test.  Nonetheless, it is minimally probative.  See  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  Thus, the Board finds the preponderance of the evidence shows the Veteran's hearing loss has improved at least from the 70-percent to the 40-percent level.

Although the Veteran is competent to report the symptoms he experiences, he is not competent to provide the specific information required to rate the disability under the schedular criteria.  The objective medical evidence shows an improvement in his audiological test results, and thus an improvement in his bilateral hearing loss disability.  

In the July 2011 JMR and February 2017 CAVC Memorandum Decision, the Court iterated, in part, that the Board failed to adequately discuss whether the improvement in Veteran's hearing, as shown on examination, translated to an improvement in ability to function under the ordinary conditions of life and work.  The Court stated that VA may not reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  The Court cited in part Brown v. Brown, 5 Vet. App.  413, 421 (1993), in which the Court held that "in any.. . reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  

In this case, the objective testing has demonstrated an improvement in everyday life based on improvement in the bilateral hearing loss disability.  The Board acknowledges that the Veteran's description of the perceived impact of his hearing loss has remained consistent over time.  Prior to, during and subsequent to the reduction period, the Veteran has complained of difficulty with communication.  However, there is no indication based on the Veteran's statements that he changed his life style in any manner after the alleged decrease in hearing acuity or that any change in his life style had any impact on his hearing acuity.  The Board notes that the Court has found the consistency of the Veteran's reported symptoms as evidence that the Veteran's hearing loss has not improved.  However, the Board gives more probative weight to the objective testing that has demonstrated a documented quantifiable improvement in the Veteran's audio acuity which, the Board finds, equates to an improvement in his everyday life.  The Board places greater probative weight on the audiometric findings over the Veteran's own allegations.  The Board finds the objective testing outweighs the Veteran's subjective allegations as it was conducted by health care professionals who were tasked with determining the Veteran's audio acuity.  The Veteran's subjective allegations were advanced when there was a chance for pecuniary gain.  The subjective evaluations do not account for the documented differences in the Veteran's hearing at different time periods.  Again, the Board notes there is no difference in the Veteran's allegations of the effects of his hearing loss regardless of the objective audiometric test results which document different levels of hearing acuity.  The Veteran has indicated that, in 1995, prior to submission of the current claim, he had had difficulty with employment due to hearing problems and could no longer drive a truck.  During the appeal period, the Veteran reported difficulty with employment due to hearing problems.  

The Board also notes that the Federal Circuit has established that effect on daily life is not relevant to a disability rating.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103  (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43   (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  In Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (2009), the Federal Circuit stressed that the phrase "daily life" is used in Part 4 of 38 C.F.R. § 4.10 falls within Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  Citing Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007).  Vazquez-Flores noted that the Veterans Court has established that while regulations, like those establishing the rating schedule, are listed in part 4 of title 38 of the C.F.R., medical examination regulations are not considered a part of the rating schedule as the rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination falls outside this guideline.  Id. citing Martinak,  at 451-52 (citing 38 U.S.C. § 1155).  The opinion concluded that while the effects of a disability on one's daily life could be relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist.  The Board applies this holding to the current case.  It is indisputable that the objective medical evidence documents an improvement in the Veteran's hearing acuity below the 70 percent rating criteria warranting a reduction in the evaluation assigned.  

Accordingly, the Board concludes that the disability rating was properly reduced from 70 percent to 40 percent, effective February 1, 2010.

In rendering this decision, the Board notes that the 40 percent schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty hearing and communicating.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service connected for bilateral hearing loss at 40 percent from February 1, 2010 to present and tinnitus at 10 percent from January 14, 1991 to present.  His combined evaluation is 50 percent from February 1, 2010 to present.  Therefore, he does not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  

The case has previously been referred to the Director, Compensation Service for consideration of TDIU on an extraschedular basis.  An August 2017 opinion by the Director, Compensation Service found TDIU on an extraschedular basis not warranted, as the medical evidence of record indicated that the Veteran's hearing loss and tinnitus, separately and in conjunction, did not render him unemployable under any circumstances.  In particular, the opinion observed that VA examiners consistently indicated that with hearing aids occupational activity would be unaffected.  Further, the Veteran suffers from non-service connected disabilities such as hyperlipidemia, hypertension, lumbago, osteoarthritis, depressive disorder, hearing loss, foot pain, obesity, bilateral knee pain, gout, insomnia, and bilateral shoulder pain, which cannot be considered in determination of TDIU.

Upon consideration of the evidence of record, the Board agrees with the advisory opinion that entitlement to TDIU on an extraschedular basis is not warranted.  The medical evidence, which the Board gives most probative weight, does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected bilateral hearing loss and tinnitus.

The Veteran has indicated that he worked as a truck driver for Hoppock Builders and Trucking until October 1995 and had to stop working because his hearing loss made it difficult to understand instructions such as where to make deliveries and what materials to deliver.  The Veteran further noted that he was only qualified to be a truck driver and he reported having an 8th grade education in his August 2006 Application for Increased Compensation Based on Unemployability.  The Veteran further notes that he has not received any additional education or training before or after he became too disabled to work.  

The Board also acknowledges a November 2009 letter from the Vice President of Burrows Trucking, Inc., which stated that she had known the Veteran for nearly two years and did not feel that the Veteran would qualify under the company's safety regulations due to his hearing loss.  The letter also noted the extreme difficulty of carrying on a normal conversation with the Veteran due to his hearing loss. 

The September 2011 VA examination report reflects that the Veteran reported the impact of his hearing loss was that he had communication difficulties in all listening environments, especially in group situations.  Lay statements from his wife and two friends reflect their observation of the same impact.  The examiner also observed tinnitus is persistent throughout the day and even affects the Veteran's ability to sleep at night.

A November 2015 VA examiner stated that decreased word recognition scores noted from 2009 to 2011 did not change the May 2009 VA examiner's opinion that the Veteran remains employable with the use of hearing aids.  The examiner elaborated that typically, individuals with the Veteran's type and degree of hearing loss with unaided word recognition scores in the "fair" range (as noted in 2011) are
able to obtain and maintain substantially gainful employment without hearing aids if appropriate strategies are utilized to optimize communication (e.g., facing the speaker, managing background noise, requesting clarification, having others get the listener's attention, etc.).  With appropriate amplification (hearing aids), these communication strategies would likely still be required, but further improvements in communication ability would be likely with properly fit hearing aids.

A July 2017 vocational assessment by a certified rehabilitation counselor reflects that the Veteran's inability to hear in quiet and noisy environments, to include his inability to use communication devices, results in a significant barrier to his seeking, securing or following substantially gainful employment.  He has attempted to overcome his loss of hearing barrier using a VA provided hearing aid, but this did not improve his ability to hear or communicate and he now requires a hearing translator.

In a May 2017 Affidavit, the Veteran stated that due to his hearing loss, he could not hear honking cars or radio alerts, and his hearing loss once caused him to hit a car with his truck.  He stated that he lost his commercial driver's license in 1995 in part because he could not pass the hearing test portion of the physical.  He stated that he attempted to continue working after losing his commercial driver's license, but businesses would not hire him due to the liability concerns.  He stated that he has consistent difficulty interacting and communicating because of his difficulty hearing.  He stated that he does not wear hearing aids because he does not believe that they can truly help.  He stated that he is unable to sleep due to constant tinnitus.

In determining that the Veteran does not qualify for TDIU on an extraschedular basis, the Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence of record.  See Owens v. Brown, 7 Vet. App. 429 (1995).

At the onset, the Board notes that the Veteran suffers from non-service connected disabilities which may not be considered in determining eligibility for TDIU.  In particular, VA treatment records dating from September 2005 to July 2006 revealed a September 2005 treatment note which indicated that the Veteran had a lower back injury as well as a cervical spine injury in 1995, three months prior to the treatment note.  February 2011 VA treatment notes in part record diabetes mellitus, hyperlipidemia, hypertension, back pain, depression, knee pain, and obesity.

The Board acknowledges the November 2009 letter from the Vice President of Burrows Trucking, Inc., which stated that the Veteran would not qualify under the company's safety regulations due to his hearing loss.  However, the Board finds the medical evidence, namely the November 2015 VA opinion, to be more persuasive.  

In this regard, while the Board acknowledges the November 2009 statement, the letter is not evidence that the Veteran could not obtain any employment, just that the Veteran would not likely be employed by Burrows Trucking, Inc.  By contrast, the Board notes that the November 2015 VA opinion is well reasoned, based on reliable principles, not inconsistent with the record, and provides a more detailed rationale including specific references to the Veteran's circumstances and the affect his disability will have generally on his particular type of employment, to include any employment circumstances with reasonable accommodations.  Moreover, the VA examiner discussed the possibility of reasonable accommodations in the workplace for the Veteran's hearing difficulty which would make the Veteran employable which were not addressed in the letter.  As such, the Board finds that the November 2015 VA examiner's opinion has greater probative weight. 

The Board acknowledges that the Veteran has been unable to obtain employment since 1995, however, the question in a total rating case based upon individual unemployability due to service-connected disability is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  See Van Hoose (citing 38 C.F.R. §§ 4.1 , 4.15).  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is to say, the Board is not disputing the Veteran's hearing loss and tinnitus cause impairment in his occupational functioning.  But this alone is not tantamount to concluding there is marked interference with his employment.  Indeed, in Van Hoose, the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired. 

The Board has considered the Veteran's May 2017 Affidavit detailing the functional impact of his hearing loss and tinnitus disabilities.  While the Board acknowledges the Veteran's statement that his hearing problems create communication difficulties, the Board notes that the preponderance of the probative evidence supports a finding that the Veteran's hearing loss disabilities are not enough, by themselves, to be so disabling as to preclude employment.  The Board acknowledges the Veteran's contentions that his service-connected disabilities leave him unable to work and hearing aids do not improve his hearing.  However, the Board gives more probative weight to the November 2015 VA examiner's opinion, which indicates that the Veteran's service-connected disabilities do not prevent him from obtaining substantially gainful employment, and that an individual with the Veteran's type and degree of hearing loss is typically employable with and without hearing aids.

The Board has also considered the July 2017 vocational assessment that the Veteran's inability to hear in quiet and noisy environments, to include his inability to use communication devices, results in a significant barrier to his seeking, securing or following substantially gainful employment.  Again, the Board is not disputing that the Veteran's hearing loss causes impairment in his occupational functioning.  However, the Board gives more probative weight again to the November 2015 VA examiner's opinion which opines that despite the limitation caused by the hearing loss and tinnitus disabilities, the Veteran is employable.  In fact, the July 2017 assessment indicates that the Veteran is using a hearing translator, which most likely improves his ability to hear, consistent with the November 2015 opinion that the Veteran would be helped by amplification.  Again, the November 2015 opinion also stated that the Veteran was most likely employable even without a hearing aid if appropriate strategies were utilized to optimize communication.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU rating under extraschedular criteria after February 1, 2010. 

In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107  (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating after February 1, 2010, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.   


ORDER

The Board having determined that the reduction from a 70 percent rating to a 40 percent rating for bilateral hearing loss, effective from February 1, 2010, was proper, the benefit sought on appeal is denied.

Entitlement to TDIU from February 1, 2010 to present is denied.




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


